DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brain P. Bozzo on 11/16/2021.


Please canceled withdrawn claims 1-13.
Please amend claim 18, line 1 to read as “The apparatus of claim [[14]] 17…”
Please amend claim 25, line 15-16 to read as “dynamically adjust a power output [[of]] via the transducer during an ultrasonic treatment…”
Please amend claim 27, line 2 to read as “configured to adjust the power output [[of]] via the transducer…”
Please amend claim 31, line 3 to read as “determine [[a]] a second …”
Please amend claim 31 line 4-5 to read as “… [[an]] the ultrasonic blade…”
Please amend claim 32 line 1-2 to read as “…wherein the [[processor]] control circuit is configured to dynamically adjust the power output [[of]] via the transducer…”
Please amend claim 33, line 2 to read as “determine [[a]] a second …”
Please amend claim 33 line 3-4 to read as “… [[an]] the ultrasonic blade…”

Allowable Subject Matter
Claim 14-21 and 25-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner failed to find prior art, neither alone, nor in combination, that discloses a processor configured to: determine a clamp arm position of the end effector relative to an ultrasonic blade of the end effector based on the signal; determine a thickness of a tissue based on the clamp arm position; determine an impedance of the ultrasonic blade in contact with the tissue; and determine a type of the tissue based on the impedance; and a transducer configured to dynamically adjust a power output to the ultrasonic blade of the end effector during an ultrasonic treatment, to adjust a tissue cut OR the control system comprising: a sensor configured to detect a position of the first tube relative to the second tube; and a control circuit coupled to the sensor, the control circuit configured to: monitor the sensor to sense the position of the first tube; determine a clamp arm position of the end effector relative to an ultrasonic blade of the end effector based on the position of the first tube; determine a thickness of a tissue between the clamp arm and the ultrasonic blade according to the clamp arm position; determine an impedance of the ultrasonic blade in contact with the tissue; determine a type of the tissue based on the impedance; and dynamically adjust a power output via the transducer during an ultrasonic treatment, to optimize a tissue cut according to the thickness and the type of the tissue while also including each and every limitation set forth in the independent claim 14 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Examiner, Art Unit 3794